Case 8:18-cv-00780-CEH-CPT Document 117 Filed 05/15/20 Page 1 of 3 PageID 1019



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

 UNITED STATES OF AMERICA,

        Plaintiff,

 v.                                                               Case No: 8:18-cv-780-T-36CPT

 STEVEN M. DOLETZKY, et al,

       Defendants.
 ___________________________________/

                                            ORDER

        This matter comes before the Court upon Mediator Peter J. Grilli’s Motion for Relief (Doc.

 114), to which the Court ordered Defendant Steven Doletzky to respond (Doc. 116). The Court,

 having considered the Motion, and being fully advised in the premises, will grant the Motion.

        In his Motion, Mr. Grilli requests an order requiring Defendant Doletzky to make payment

 of his mediation bill. (Doc. 114). Mr. Grilli alleges that the bill was rendered to Defendant

 Doletzky and the other parties to the mediation on September 24, 2019, and that Defendant

 Doletzky has not objected to or paid the bill as agreed in the letter, confirming the terms of

 engagement, which was attached. See id. Having received no response from Defendant Doletzky,

 the Court issued an Order directing him to respond to Mr. Grilli’s Motion on April 17, 2020. (Doc.

 116). The time to respond has elapsed and Defendant Doletzky has not filed a response. See id.

 The Court, therefore, considers the motion as unopposed.

                                         DISCUSSION

        Pursuant to Local Rule 9.02(f) (M.D.Fla.), “[a]bsent agreement of the parties and the

 mediator, mediators shall be compensated at a reasonable hourly rate.” Additionally, “the cost of

 the mediator's services shall be borne equally by the parties to the mediation conference” unless
Case 8:18-cv-00780-CEH-CPT Document 117 Filed 05/15/20 Page 2 of 3 PageID 1020



 altered by the Court. Id. The Court also incorporated these terms in its Case Management and

 Scheduling Order. (Doc. 39). Here, Mr. Grilli has provided the Court with the confirmation letter

 showing the agreed hourly rate for a mediation involving three sides, as well as his invoice showing

 the total cost split equally among the three parties to the mediation. This Court was faced with a

 similar motion from the mediator in Jackson v. Hobart Enterprises, Inc., No. 8:06-CV-1759-T-

 30MAP, 2008 WL 2439345, at *1 (M.D. Fla. June 13, 2008). Like here, no response was received

 from the party in default and the motion was deemed unopposed. Id. The Court granted the

 mediator’s motion, stating that the party in default had not asserted an inability to afford the

 mediation fee in question. Id. See also Southwick v. Pystmo, LLC, No. 2:16-CV-625-FTM-29CM,

 2018 WL 3756964, at *2 (M.D. Fla. July 31, 2018) (granting mediator’s motion). Upon

 consideration, the Court finds that Mr. Grilli is entitled to payment from Defendant Doletzky in

 the amount of $675.00, pursuant to the Local Rules, Case Management and Scheduling Order, and

 mediation confirmation letter sent by Mr. Grilli.

        Accordingly, it is ORDERED:

              1. Mediator Peter J. Grilli’s Motion for Relief (Doc. 114), is GRANTED. Mr. Grilli

                 is awarded $675.00, as a reasonable mediation fee. This fee of $675.00 shall be

                 paid by Defendant Steven Doletzky to Mediator Peter Grilli on or before June 12,

                 2020.

        DONE AND ORDERED in Tampa, Florida on May 15, 2020.




 Copies to:
Case 8:18-cv-00780-CEH-CPT Document 117 Filed 05/15/20 Page 3 of 3 PageID 1021



 Counsel of Record and Unrepresented Parties, if any
